Citation Nr: 0417535	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-07 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to an original rating in excess of 10 percent for 
chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1995 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 29, 2000 rating decision of 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That decision granted 
service connection for nonspecific, chronic low back pain, 
evaluated as 10 percent disabling, effective June 2, 2000.

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issues 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In a letter dated in January 2003, the veteran, through his 
representative, requested a local hearing before a Decision 
Review Officer.  An RO letter dated in July 2003 informed the 
veteran that his hearing was scheduled for August 6, 2003.  
An August 2003 letter from the veteran's representative 
acknowledged that date.  The veteran failed to report for the 
hearing.

The veteran was notified of the new rating criteria for spine 
pathology in the March 2004 supplemental statement of the 
case.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
low back disorder was manifested subjectively by periodic 
pain upon sitting with incorrect posture for more than 30 
minutes or sitting with legs crossed.  It was manifested 
objectively by some loss of lumbar lordosis and a little 
discomfort to palpation of the sacroiliac joints.  Range of 
Motion (ROM) on flexion was to 110, extension to 30 degrees, 
lateral bending to 45 degrees bilaterally, and rotation to 30 
degrees bilaterally.  There was no tenderness of the 
paraspinous muscles nor was there spasm.  No neurological 
symptoms were manifested.

2.  Moderate limitation of motion (LOM) of the lumbar spine, 
lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position, has not been demonstrated at any time 
since the effective date of service connection.

3.  For the period beginning on September 26, 2003, the 
veteran's low back disorder is manifested subjectively by 
some discomfort after periods of significant lifting or 
bending.  Flare-ups occur only after extensive activity such 
as hiking or repetitive bending or attempting to lift heavy 
objects.  His low back disorder manifests objectively by ROM 
on flexion to 70 degrees and extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  There is no tenderness to palpation and there 
is no spasm.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2003); 
68 Fed. Reg. 51,454, August 27, 2003 (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5237).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), became 
effective after the veteran filed his claim.  Pub. L. 106-
419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004)).  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); VAOPGCPREC 7-2003 (2003).  Thus, the VCAA 
applies to the veteran's claim.

The VCAA requires VA to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 420-22 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, the RO provided the required VCAA notice 
in a December 2003 letter, while the initial rating action 
took place on November 29, 2000. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  Id.; see also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004) 
(holding that the notice requirements contained in 
38 U.S.C.A. § 5103(a) are subject to the statutory command 
set forth in 38 U.S.C.A. § 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was not prejudicial.  
After the notice was provided, the veteran did not submit any 
additional evidence or request VA obtain or develop any 
additional evidence.  Even if he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he had he submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence, would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).

The December 2003 notice letter informed the veteran-
appellant of the evidence needed to support a claim for a 
higher original rating and specifically asked him to send any 
medical evidence he had in his possession.  This notice 
satisfied the requirement announced in Pelegrini, that VA 
notify claimants to submit relevant evidence in their 
possession.  Pelegrini v. Principi, at 422 (interpreting 38 
C.F.R. § 3.159(b)); cf. VAOPGCPREC 1-2004; 69 Fed. Reg. 25180 
(2004) (holding that this aspect of Pelegrini was dicta).

He was referred to the SOC and the September 2003 SSOC to 
review the evidence already of record in his claim file.  As 
to who would obtain what evidence, the December 2003 letter 
informed the veteran that VA would obtain any existing VA 
treatment records and private treatment records identified by 
him.  VA Forms 21-4142 were provided for him to complete, 
sign, and return, to authorize VA to obtain the records on 
his behalf.  The Board finds that the December 2003 letter 
meets the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a),(c) (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.159(b)(1) (2003); VAOPGCPREC 1-2004 (February 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the service 
medical records and arranged for an appropriate examination, 
to include a second examination during the appeal period 
after the veteran's representative advised that the veteran's 
symptoms had increased in severity.   All records obtained or 
generated have been associated with the claim file.  Neither 
the veteran nor his representative has requested development 
of additional evidence.  

The Board notes the representative's assertion, contained in 
the notice of disagreement (NOD), that the veteran would 
submit private medical records to show his back 
symptomatology is more severe than the findings at the VA 
examinations.  Neither the veteran nor the representative has 
reported any specific private treatment.  There is no record 
in the claim file of such evidence having been submitted, or 
identified.

The Board finds that the RO has complied with the duty to 
assist the veteran.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The September 2000 VA report of medical examination reflects 
that the veteran reported that he injured his back in 1997 
while unloading an aircraft in a Persian Gulf nation, when he 
attempted to catch a very heavy bag thrown from the aircraft.  
The veteran related that the only thing that aggravated his 
back was moderate exercise, sitting with incorrect posture 
for more than 30 minutes, or sitting with his legs crossed.  
He advised that his symptoms were primarily located in the 
lumbar region over the sacroiliac joints.  He denied 
radiation or the use of any ambulatory assistance devices.  
His main functional impairment is that he stays away from the 
active sports he used to play.

Physical examination of the veteran's back revealed normal 
curvature of the thoracic spine, with some apparent loss of 
lumbar lordosis.  There was no tenderness over the vertebral 
processes or spasm of the paraspinous muscles.  The veteran 
exhibited slight discomfort to direct palpation over both 
sacroiliac joints.  There was no tenderness in the sciatic 
notch.  ROM on flexion was to 110 degrees, extension to 30 
degrees, lateral bending to 45 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  

The veteran was able to stand on his heels and toes without 
apparent difficulty.  Deep tendon reflexes in the lower 
extremities were 2+ at the knees and ankles.  Babinski test 
was negative, and light touch sensation in the lower 
extremity was normal.  X-rays of the lumbar spine were 
interpreted as normal.  The examiner rendered a diagnosis of 
nonspecific chronic low back pain.  The examiner reported 
"DeLuca" factors only affecting the left ankle.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In the March 2001 NOD with the evaluation of his back 
disorder, the veteran asserted that he experiences spasms 
even though it was not noted during the September 2000 
examination.

The August 2003 VA report of medical examination reflects 
that the veteran reported that he still had some complaints 
of low back discomfort, primarily if he sat for a prolonged 
period, or tried to do a significant amount of lifting or 
bending.  He related that he had not had any interim 
treatment.  

The veteran reported that flare-ups occurred only after 
excessive activity such as hiking or repetitive bending or 
lifting.  He worked in a management position in an office 
environment where no heavy lifting was involved and 
"relatively" no repetitive bending.  Physical examination 
revealed the pelvis to be level in the standing position, and 
no scoliosis was noted.  

The examiner noted that the veteran pointed to the area 
around his sacroiliac joints where he had discomfort in 
general, but there was no tenderness to palpation and no 
spasm was noted in the paravertebral musculature of the 
lumbosacral region.  Straight leg raising was negative in the 
sitting position and negative to 90 degrees bilaterally in 
the supine position.  There was no significant discomfort 
while stressing the sacroiliac joints.  

Using a goniometer for measurements, ROM on flexion was to 70 
degrees and extension to 30 degrees, lateral flexion was to 
30 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  The examiner rendered a diagnosis of chronic 
lumbar strain.  The examiner noted that there was some 
evidence of painful ROM with strenuous activities and after 
prolonged sitting without any apparent weakness, 
fatigability, or instability.  The examiner also observed 
that there was no evidence that flare-ups were severe enough 
to "significantly alter" the ROM of the veteran's back.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an 
appellant disagrees with the initial evaluation assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Provisions affecting only entitlement 
to prospective benefits ordinarily do not produce any 
retroactive effects when applied to claims that were pending 
when the new provision took effect.  Id.  If the new criteria 
are properly applicable retroactively, it is only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002);  VAOPGCPREC 3-2000 (April 10, 2000).

As set forth below, the rating criteria applicable prior to 
September 26, 2003, are neither more nor less favorable to 
the veteran.

The veteran was awarded service connection and evaluated for 
LOM to assess the severity of his condition.  Under the prior 
criteria, slight LOM of the lumbar spine allows an evaluation 
of 10 percent and moderate LOM of the lumbar spine allows an 
evaluation of 20 percent.  38 C.F.R. § 4.71a. Diagnostic Code 
(DC) 5292 (in effect prior to September 26, 2003).  

Lumbosacral strain with characteristic pain on motion allowed 
an evaluation of 10 percent, and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, allowed an 
evaluation of 20 percent.  Id., DC 5295.

For VA purposes, the normal ranges of thoracolumbar spine 
motion are as follows: forward flexion from 0 to 90 degrees, 
extension from 30 to 0 degrees, left and right lateral 
flexion from 0 to 30 degrees, and left and right rotation 
from 0 to 30 degrees.  68 Fed. Reg. 51,456 (August 27, 2004) 
(to be codified at 38 C.F.R. § 4.71a, Note 2, following the 
general rating formula for disease and injuries of the spine)

Considering the veteran's disability under the old criteria, 
he would be entitled to an evaluation in excess of 10 percent 
if his disability were manifested by moderate limitation of 
motion under Diagnostic Code 5292; or muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in a standing position, under Diagnostic Code 5295.

Neither of the VA examinations shows any loss of extension, 
lateral flexion, or rotation.  The September 2000 examination 
shows somewhat more flexion and lateral bending than normal, 
while the August 2003 examination showed slightly less 
forward flexion than normal.

More movement than normal constitutes a factor in evaluating 
functional limitation, but only when the result of disability 
in the joint or ligaments.  38 C.F.R. § 4.45.  In this case 
there has been no showing of any abnormality in the joints of 
the veteran's back.  X-ray examinations have been within 
normal limits.  The September 2000 examiner, while reporting 
greater than normal ranges of motion, did not report any 
abnormality in the ligaments, muscles or other supporting 
structures of the back, and did not report that any 
functional factors were affecting the back.  Therefore, the 
greater than normal ranges of motion do not appear to be 
manifestations of functional impairment.

The examiner who conducted the August 2003 examination did 
diagnose muscle strain in the back, but did not report 
greater than normal ranges of motion.  The examiner 
essentially concluded that functional factors did not result 
in additional limitation of motion.

Given the normal ranges of flexion, extension, and rotation, 
and the only slightly reduced flexion, the Board finds that 
the evidence is against a finding of more than slight 
limitation of motion in the lumbar or thoracolumbar spine.

Although it has been contended that the veteran has muscle 
spasm, there is no medical evidence of muscle spasm, or loss 
of lateral spinal motion.  Since competent medical 
professionals have been unable to confirm the report of 
muscle spasm, and because the undisputed evidence shows no 
loss of lateral motion; the Board finds that the weight of 
the evidence is against a finding that the veteran meets the 
criteria for a 20 percent rating under Diagnostic Code 5295.

The veteran's position is neither better nor worse under the 
new rating criteria.  For the period beginning on September 
26, 2003, there are significant changes reflected in the 
current rating criteria.  First, the criteria are meant to 
contemplate any functional impairment, and specific ROM 
criteria are prescribed, to include a demonstrative Plate to 
depict them.  See 38 C.F.R. § 4.71a, Plate V (68 Fed. Reg. at 
51458, August 27, 2003).

For DCs 5235 to 5243, except when 5243 rates invertebral 
disc syndrome based on incapacitating episodes, spine 
pathology, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
lumbar spine, is evaluated as follows: forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined ROM of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height, 
allows an evaluation of 10 percent.  

Where ROM is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined ROM of the thoracolumbar spine is not greater than 
120 degrees or, there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, an evaluation of 20 percent is allowed.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (September 26, 2003) (68 Fed. Reg. at 
51456).

For VA compensation purposes, the combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note (2); see also Plate V.

An original evaluation higher than 10 percent is not 
warranted under the new criteria, in that the veteran's ROM 
on flexion is greater than 0 to 60 degrees, his combined 
thoracolumbar spine ROM is greater than 120 degrees, and 
there is no clinical evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

As the forgoing discussion should make clear, the veteran has 
not met the criteria for an evaluation in excess of 10 
percent at any time sine the effective date of service 
connection for his low back disability.


ORDER

Entitlement to an original rating in excess of 10 percent for 
chronic low back pain is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



